DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
 
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 15-19, 21-23 are currently pending and rejected.  

Claim Objections
Claims 15-18, 21, 22 are objected to because of the following informalities:  Claim 15 recites the limitation, “the flexible food package” on lines 6-8.  Claim 16, lines 1-2; claim 17, lines 2 and 3; claim 18, line 5; claim 22, lines 1-3 recite the limitation, “the flexible food package.”  While it is clear that the above recitations are directed to the sealed flexible food package, for consistency with claim 15, it suggested to amend the above limitations to recite, “the sealed flexible food package.”   
Claims 21 and 22 recite the limitation, “the food material.”  While it is clear that this recitation is referring to “a flowable food material” for consistency to claim 15, it is suggested to amend the above limitation to recite, “the flowable food material.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation, “a thickness of an outer perimeter portion” on line 6.  This limitation is seen to be new matter, because the specification does not refer to “a thickness of an outer perimeter portion” but rather, to “an outer portion.”  What can be construed as an “outer perimeter” is seen to be broader than what would have been reasonably disclosed by Applicant’s original filing, and is therefore new matter.  This rejection can be overcome by deleting the term “perimeter.”
Claims 16-19, 21-23 are rejected based on their dependence to claim 15

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation, “the flexible food package” on line 11.  This limitation lacks proper antecedent basis as it is not clear as to whether it is referring to the sealed flexible food package or the flexible food package prior to sealing.
Claims 16-19 and 21-23 are rejected based on their dependence to claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP 2000-050848) in view of Green (US 5315083), Levendusky (US 4689458) and Foster (“The Wrong Way (and the Right Way) to Microwave Leftovers”) and in further view of Nakagawa (US 4808782) and Knoerzer (US 20180168200). A machine translation has been relied on for the Otsuka (JP 2000-050848) reference.
Regarding claim 15, Otsuka teaches a method of making a food product, comprising sealing a flexible food package, that is a pouch, with a food material therein (see figure 8, item 9e; paragraph 35-37; paragraph 9 “pouch”).  Otsuka further teaches distorting the shape of the sealed flexible food package (see figures 8a-c and paragraph 35-37); and thus teaches where the flexible pouch takes the shape of the sandwiching members 41e, 42e.  Otsuka further teaches that the heat treatment can be retort or can be microwave treatment (see paragraph 1).  Otsuka teaches that with the flexible package in the distorted shape, that the package is subjected to treatment, such as microwave treatment, and where the distorting elements also help to apply external pressure to as to prevent the package from bursting (see paragraph 9).  By teaching microwave treatment, Otsuka is applying electromagnetic wave energy to the food material to the distorted package.   
Regarding “returning the flexible food package to its original shape,”, since  Otsuka teaches a flexible food package, it would have been obvious for the package to be able to return to its original shape after the desired heat treatment.  To thus return Otsuka’s package to its original shape would have been obvious, because Otsuka is only teaching distorting the package shape for the heat treatment step.
Claim 15 differs from Otsuka in specifically reciting, “distorting the shape of the flexible food package such that a thickness of a central portion of the flexible food package decreases and a thickness an outer perimeter portion of the flexible food package increases, the outer portion surrounding the central portion of the flexible food package.”
In this regard, it is noted that Green teaches distorting the shape of the food product that is treated with microwaves, for the purpose of providing thickness conducive to uniform microwave penetration and heating (see figure 3; column 4, lines 39-47; column 5, lines 3-5).  Green further teaches that the reduced thickness in the center of the food can provide enhanced uniform heating because the volume of food is reduced in the center of the vessel (see column 5, line 6-29).  Levendusky further teaches reducing the central thickness of the foodstuff by using a central raised element (see figure 3, item 18’) to help minimize the temperature differentials during microwave heat treatment which have been known to cause cold spots (see column 4, line 63 to column 5, line 5).  Foster has only been relied on as further evidence of providing a toroid like shape to the food product (see the figure on pages 4) so as to provide more uniform heating of the food product (see page 2).  It would have been obvious to one having ordinary skill in the art that providing distortion to the food as taught above by Greenwould have resulted in a central portion having a thickness that would decrease and an outer portion, which surrounds the central portion, with a thickness that would in increase.
To thus modify Otsuka who already teaches distorting the shape of the sealed, packaged food while microwave heating the food product, and to provide a distorted shape to the package where a surrounding outer portion thickness would increase and a central portion thickness would decrease compared to the original package shape would have been obvious to one having ordinary skill in the art, for the purpose of reducing the center thickness of the package so as to minimize temperature differentials that could cause cold spots, while providing uniform heating of the food product.
Claim 15 differs from the above combination in specifically reciting that the food material is “a flowable food material.”
Otsuka is not seen to be specific as to the particular food packaged within the pouch.  Nakagawa teaches sealed flexible pouches (see figure 8a, item A) that can comprise flowable food such as soup (see column 4, lines 12-20), which can be treated with electromagnetic wave energy (see at least, the abstract).
Nakagawa is pertinent because like Otsuka, the reference is teaching microwave treatment of sealed food pouches and where the contents can be flowable foods.  To thus modify Otsuka and to package another known type of food to be treated with microwaves such as a flowable food as taught by Nakagawa would thus have been obvious to one having ordinary skill in the art as a substitution of one conventional type of food for another.
Regarding the method making “a shelf-stable food product,” it is noted that Otsuka teaches that the purpose of the disclosed process is for sterilization (see at least paragraph 10), thus suggesting a shelf-stable food product.  Furthermore, it is noted that the particular shelf-stability of the treated product would also have been a function of the specific product that was desired to be treated.  Nonetheless, it is noted that Knoerzer further evidences microwave treatment (see figure 1a, item 16), for packaged foods (paragraph 36 - “bags, pouches”) and where the packaged product can be microwave treated (paragraphs 2, 13-14, 18) for producing a shelf-stable product (see paragraph 45).  Therefore, it would have been obvious to one having ordinary skill in the art to accordingly modify Otsuka’s process for producing a shelf-stable product, as a matter of engineering and/or design. 
Regarding claim 16, it is noted that Otsuka teaches that the distorting of the flexible food package is via placement in a carrier (i.e. figure 8a-c, item 41e, 42e).  While Otsuka does not teach the specific shape of the carrier, Green, Levendusky and Foster evidence and provide a reason to modify the shape of Otsuka’s carrier plates to distort the shape of Otsuka’s package into a toroidal like shape.
Regarding claim 17, the combination applied to claim 16 teaches that it would have been obvious for the carrier to comprise a housing defining a peak that pushes into the flexible food package, because as taught by Green and Levendusky, providing a central peak to the container to provide a shape to the food has been advantageous for providing uniform microwave heat treatment.  The carrier as shown in figure 8a-c of Otsuka can be construed as a carrier comprising a housing. 
Further regarding the housing comprising a microwave and radiofrequency transparent material, it is noted that as Otsuka teaches that the heat treatment of the compressed package is via microwave treatment, it would have been obvious to one having ordinary skill in the art to use microwave transparent material so as to allow the food product to be exposed to the microwave energy.
If it could have been construed that Otsuka not specific regarding the carrier housing comprising a microwave and radiofrequency transparent material, then it is noted that Nakagawa processing sealed food packages (see column 2, line 46 - “pouch”; at least, column 4, lines 12-20; column 11, lines 41-42) using microwave or radiofrequency energy to achieve sterilization or pasteurization (see at least, the abstract) comprising: loading one or more hermetically sealed packaged food products into a carrier (see figures 6-7 which show a carrier), the carrier comprising a housing (see figure 6-7) comprising a microwave and radiofrequency transparent material (see column 6, lines 28-32 - “microwave permeable” and thus encompassing radiofrequency permeable) so as to allow the microwaves to act on the packaged food.  Nakagawa’s housing is similar to Otsuka, because Nakagawa’s housing also has upper and lower portions that receive a packaged food.
To thus modify Otsuka, who also teaches similar microwave treatment for sterilization, and to use microwave and radiofrequency transparent material would have been obvious to one having ordinary skill in the art, for the purpose of allowing the electromagnetic wave energy to act on the packaged food to sterilize or pasteurize the food.
If it could have been construed that Otsuka’s plates 41e, 42e, were not a carrier comprising a housing, then Nakagawa further evidences similar carrier plates that can indeed be construed as a housing such that modification of Otsuka to use a carrier comprising a housing, as taught by Nakagawa would have been an obvious matter of engineering and/or design.  Nakagawa’s carrier would also have prevented the carrier plates from separating due to the retaining members 112.
Regarding claim 18, the combination applied to claim 16 further suggests an upper and lower housing to the carrier which each have a central peak so as to produce a toroidal like shape to the packaged food.  It is noted that Otsuka’s upper housing is seen to be configured to “fit over the lower housing.
Nonetheless, in view of Nakagawa (see figure 6-7) the combination teaches similar types of carriers which define a housing and where the upper housing is “configured to fit over” the lower housing while still allowing for microwave heat treatment. Modification of Otsuka so as to provide the upper plate to “fit over” the lower plate as taught by Nakagawa would have been an obvious matter of engineering and/or design for the purpose of keeping the package from bursting during microwave treatment.
Regarding claim 19, the combination as applied to claim 18 above teaches the upper and lower housings both defining a half of a toroidal channel and where the upper housing fits over the lower housing portion.
Regarding claim 21, Otsuka teaches what can be construed as a commercial sterilization process because Otsuka teaches at figure 1a and figure 2 that there can be multiple packages sterilized at the same time within a pressure chamber 1.
Regarding claim 22, Green teaches that the volume of food at the center of the vessel is to be reduced, which would not have been penetrated by microwave energy and would have been heated by thermal conduction through the food.  Green teaches that limiting the amount of food that would have been heated by thermal conduction reduces the occurrence of overheating of some areas of the food and Green accomplishes this reduction by reducing the center thickness of the food (see column 5, lines 6-21).  Foster evidences removing all the food in a central portion (see page 4).  
To thus modify the combination and provide a reduction in the amount of food in a central portion by at least 80% when the package is distorted would thus have been obvious to one having ordinary skill in the art, as a result effective variable, routinely determined through experimentation for the purpose of maximizing microwave energy treatment while preventing thermal conduction through the food, which could result in overheating of some areas of food. 
Regarding claim 23, Green teaches that the outer container 12 can be rectangular in shape (column 4, lines 39-47) and that the walls 32 and 20 should be complementary to each other and parallel (see column 4, lines 68 to column 5, line 5).  Green further teaches that the bottom wall 30 of the second vessel is “preferably rounded” (column 5, line 6-7), and can also be planer (see column 5, lines 22-29).  
Since Green teaches that the shape of the containers can be complementary and that one of the containers can be rectangular, and where the bottom wall need not be rounded, Green is seen to encompass and suggest other shapes while still providing a reduction in the thickness at the center of the container.  Since the combination suggests reducing a thickness at a central portion of the food product, and since the combination further teaches that the shape that causes the reduction can be varied, the specific shape that one having ordinary skill in the art would have chosen to employ would thus have been an obvious matter of engineering and/or design.


Response to Arguments
On page 5-7 of the response, Applicant urges that there is no motivation to combine the references as presented in the Office Action.  Applicant urges that Otsuka is directed to processing food packages whereas Green is directed to processing food materials poured into a container for microwaving, where the difference is significant because it would appear to be difficult or impossible for a packaged food product to be pushed into such an extreme shape as shown in figure 8 of Green.  Applicant thus urges that the packages of Otsuka would be incompatible with the device of Green.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the combination is not relying on placing Otsuka’s packages into Green’s device.  Rather, the rejection relies on the teachings suggested by the prior art: that it has been desirable when microwave heating foods, to reduce the amount of food present in a central position of the food mass by displacing the food in the center, because during microwave heating, the central portion can receive less microwave energy, and thus can result in uneven heating.  Therefore, Green is suggesting reducing the amount of food in a central region of the food mass for this purpose and does this by compressing the food in a central region using the container elements to do so.  As Otsuka already teaches compressing the sealed food package and thus compressing the food, to therefore modify Otsuka so as to compress the food so as to reduce the amount of food (and thus thickness) of the food in a central position of the flexible package would similarly have been obvious to one having ordinary skill in the art, for the purpose of preventing uneven heating that has been known to occur when using microwaves.

On pages 7-8 of the response, Applicant urges that Green teaches away from the claimed invention because Green discloses that the annular spaces defines an annular column of food that is of uniform thickness conducive to uniform microwave penetration and heating; and that is in contrast to the claimed invention where in figure 7 for example, the shape is anything but uniform in thickness.  Therefore, Applicant urges that Green teaches away from the claimed invention.
This urging is not seen to be sufficient to overcome the rejection.  In addition to the reasons already presented above, it is noted that Green teaches a deformation of the food mass which appears similar to that shown in Applicant’s figures, for a similar purpose of providing uniformity of heating via microwaves, while preventing the uneven heating that has been known to occur in a central portion of the food.  It is further noted that Figure 7 of Applicant’s drawings also appears to provide some degree of uniformity of thickness outside of a distorted central portion.

On pages 8-9 of the response, Applicant urges that modification of Otsuka in view of Green would have rendered Otsuka unfit for its intended purpose because Green shapes the food materials at extreme angles, which would have damaged the package of Otsuka.  Applicant urges that contorting Otsuka’s package into the shape shown in Green would have increased the internal pressure of Otsuka’s container exacerbating the problem identified by Otsuka as occurring during heating (i.e. package rupture). 
These urgings are not seen to be sufficient overcome the rejection for the reasons already presented above.  That is, Green is suggesting compressing the food so that there is a reduced amount of food (and thickness) in a central portion of the food mass, so as to avoid uneven microwave heating.  As Otsuka is already compressing the packaged food product for microwave heating, it would have been obvious to one having ordinary skill in the art to have distorted the central portion of the package so as to reduce the amount of food in a central portion for a similar purpose of preventing uneven heating in a central region of the food during microwave treatment.

On pages 9-10 of the response, Applicant urges that Levendusky’s disclosure would not allow for the operations required by claim 15 of distorting the shape of the sealed flexible food package such that a thickness of a central portion of the flexible food package decreases and a thickness of an outer perimeter portion of the flexible food package increases, applying electromagnetic wave energy to the food material of the distorted flexible food package and returning the flexible food package to its original shape.
It is noted however, that Levendusky has not been relied on to explicitly teach these steps.  Rather, the reference has been relied on as evidence that it has been known and desirable in the art to have a toroid like shape to food where there is a reduced thickness in a central portion compared to the outer portions which can minimize temperature differentials during microwave heating.  Therefore, Levendusky’s teaches further suggest reducing a thickness in a central region of Otsuka’s package for uniformity of microwave heating.  As Otsuka already teaches compressing the package, and as Green teaches food compression to reduce a central thickness, it would have been obvious to one having ordinary skill in the art to have modified Otsuka so as to distort a central portion of Otsuka’s package to have a reduced thickness and amount of food in a central region for the advantageous purpose of providing uniformity of microwave heating.

On page 9 of the response, regarding the Foster reference, Applicant urges that the Foster technique of spreading food in a circle around the outer edge of a plate while leaving a hole in the center is not possible with a flowable food material because such a material would flow back into the center portion. 
It is noted however, that flowable foods need not immediately flow back toward a center, depending on how flowable the food is.  Furthermore, particulate food can also be construed as flowable.  

The remainder of Applicant’s arguments on pages 10-11 of the response reiterate those remarks presented above and are thus not seen to be sufficient to overcome the rejections, for the reasons presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP S63-167774 discloses microwave treatment of packaged foods.  JPS61-54386U discloses microwave treatment of packaged food between two microwave permeable plates. 
US 6323473 discloses dielectric heating (i.e. microwave) where the package can be compressed (figures 12A-12B)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792